DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 line 10 after “oriented” [[generally]] has been deleted.
Claim 1 line 13 after “recesses are” [[generally]] has been deleted.
Claim 1 line 14 before “perpendicular” [[generally]] has been deleted.
Claim 11 line 2 after “recesses are” [[generally]] has been deleted.
Allowable Subject Matter
Claims 1, 4, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a device for detecting leukocytes and other turbidities comprising a base body, at least one light source, a detector device, a holding unit, and a display wherein the base body comprises two elongated clamp parts connected in an articulated manner at a single pivot point and caused to move into a closed position by a spring wherein the spring is oriented perpendicular to the longitudinal axis of the clamp parts, and the holding unit comprises two .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798